        Case: 3:19-cv-01886-JJH Doc #: 1 Filed: 08/20/19 1 of 9. PageID #: 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Browning-Ferris Industries of Ohio, Inc.        )    Case No. 3:19-cv-1886
 d/b/a Republic Services of Elyria,              )
 40195 Butternut Ridge Rd.                       )
 Elyria, Ohio 44035                              )
                                                 )    COMPLAINT
                Plaintiff,                       )
                                                 )
 vs.                                             )
                                                 )
 International Brotherhood of Teamsters,         )
 Teamsters Local Union No. 20                    )
 435 S. Hawley Street                            )
 Toledo, Ohio 43609                              )
                                                 )
                Defendant.


       NOW COMES Plaintiff Browning-Ferris Industries of Ohio, Inc. d/b/a Republic Services

of Elyria (“Republic Services of Elyria” or the “Company”) by and through its undersigned

counsel, and in support of its action against Defendant International Brotherhood of Teamsters,

Teamsters Local Union No. 20 (“the Union” or “Defendant”) states as follows:

                                       INTRODUCTION

       1.      This is an action by Republic Services of Elyria seeking an order to set aside and

vacate an arbitration award issued on May 22, 2019, by Arbitrator Robert G. Stein in favor of

Defendant. This action is brought for the purpose of determining a question of actual controversy

between the Parties, as set forth more fully below.

                                  JURISDICTION AND VENUE

       2.      This action is brought pursuant to Section 301 of the Labor-Management Relations

Act of 1947 (“LRMA”), as amended, 29 U.S.C. § 185; the Declaratory Judgment Act, 28 U.S.C.

§ 2201; and FED. R. CIV. P. 57.

                                                1
FPDOCS 35964841.1
        Case: 3:19-cv-01886-JJH Doc #: 1 Filed: 08/20/19 2 of 9. PageID #: 2



       3.      Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391(b) in that

the cause of action arose in Elyria, Ohio.

       4.      This Court has jurisdiction over this lawsuit pursuant to § 301(c) of the LMRA and

28 U.S.C. § 1331 because the claim arises under a federal statute.

                                         THE PARTIES

       5.      Browning-Ferris Industries of Ohio, Inc. is a Delaware corporation doing business

in Ohio. Within Ohio, Browning-Ferris Industries of Ohio, Inc. operates under various registered

trade names, including Republic Services of Elyria. Republic Services of Elyria does business and

is located in Elyria, Ohio.

       6.      In conjunction with its business operations performed out of facilities located in

Elyria, Ohio, Republic Services of Elyria provides waste collection and recycling services to the

City of Lorain, Ohio (“the City” or “Lorain”) as well as other municipalities in the area.

Accordingly, the Company is in an industry affecting commerce within the meaning of 29 U.S.C.

§ 185(a).

       7.      The International Brotherhood of Teamsters, Teamsters Local Union 20 is an

unincorporated association and “labor organization” within the meaning of the LMRA, which

represents employees in an industry affecting commerce within the meaning of 29 U.S.C.

§§ 152(5) and 185. The Union is the exclusive representative of certain employees of the

Company.

                     THE COLLECTIVE BARGAINING AGREEMENT

       8.      The Company and the Union are parties to a collective bargaining agreement

effective March 1, 2017 through February 28, 2021 (the “CBA”) covering various employees of

the Company. A true and accurate copy of the CBA is attached hereto Exhibit A.



                                                 2
FPDOCS 35964841.1
         Case: 3:19-cv-01886-JJH Doc #: 1 Filed: 08/20/19 3 of 9. PageID #: 3



        9.        The CBA governs the terms and conditions of all drivers represented by the Union

and employed by Republic Services of Elyria at its facility located at 40195 Butternut Ridge Road,

Elyria, Ohio 44035.

        10.       Article 9.04 of the CBA, allows the Company to alter the piece rate of its drivers

when there is a change in the service requirements for a driver’s route. The piece work rate is the

amount that the Company pays its drivers per house for collecting waste. Article 9.04 provides

that:

        The Company agrees to guarantee piece work rates for the term of this Agreement
        as long as service requirements remain the same, such requirements including, but
        not limited to, the location of disposal sites, volumes generated per units and
        equipment utilized to perform the service. A mere increase in house count shall not
        establish a change in service requirements, thereby justifying a reduction in the
        piece work rate. The Union reserves the right to grieve the adjusted rate.

See Ex. A, at p. 10. The CBA does not contain any minimum piece work rate or provide any

methodology, formula or list of factors that must be considered when creating a piece work rate.

Further, there is no requirement that the Company use the same piece work rates in all

municipalities.

        11.       Article 9.04 expressly identifies changes to “equipment utilized to perform the

service” and “volumes generated per units” as examples of what constitutes a change in service

under the CBA.

        12.       Moreover, Article 3 of the CBA, reiterates that certain rights belong solely to the

Company and provides, in part, that:

        Except as specifically modified by the express terms of this Agreement, all rights
        of management are retained by the Company, including, but not limited to, the
        right: to determine the schedules of work and the methods and means of production;
        to maintain order, discipline and efficiency; to make, alter and enforce rules and
        regulations, policies and practices to be observed by its employees; to discipline
        and discharge employees for just cause; to select, hire, direct, control and determine
        qualifications; to assign, promote, lay off and recall employees; to determine or


                                                   3
FPDOCS 35964841.1
        Case: 3:19-cv-01886-JJH Doc #: 1 Filed: 08/20/19 4 of 9. PageID #: 4



       introduce new, eliminate or change equipment, machinery, services or processes to
       make studies of workloads and to institute changes in work loads and job
       assignments; to plan, direct and control operations; to determine the location and
       extent of its operations and their commencement, expansion, curtailment or
       discontinuance in whole or in part, to require overtime of employees and the
       selection of employees for such overtime; to determine the job content and
       requirements of any job and the number of employees needed by the Company at
       any time and how many shall operate or work on any job, operation or unit of
       equipment[.] The exercise of these rights shall not conflict with the express terms
       of this Agreement.

See Ex. A, at p. 3. Article 3 of the CBA concludes by stating that:

       The above enumeration of rights is by way of example and is not a limitation on
       the Company’s right to manage the enterprise and, except as provided in this
       Agreement, the right to continue or discontinue any past practice or benefit, and
       all other functions, powers and authority not specifically abridged by this
       Agreement are recognized by the Union as being retained by the Company. The
       Company’s exercise of its management rights is subject to the grievance procedure.

See Ex. A, at p. 3 (emphasis added).

                                       MATERIAL FACTS

       13.     The Company has contracts to perform waste collection services for several

municipalities, including the City of Lorain.

       14.     During the term of the Company’s initial waste collection services contract with

the City of Lorain, the Company approached Lorain about a potential extension of its waste

collection services contract. During negotiations with Lorain for this contract extension, the City

expressed concerns regarding the displeasing way the City looked on trash day as well as the lack

of uniformity in how residents set out their trash and recycling.

       15.     Ultimately, the Company and Lorain agreed to a contract extension, which

guaranteed that the Company would continue to provide waste collection services to Lorain

through 2021. However, in order to keep and extend its contract with the City, the Company agreed




                                                 4
FPDOCS 35964841.1
        Case: 3:19-cv-01886-JJH Doc #: 1 Filed: 08/20/19 5 of 9. PageID #: 5



and became contractually obligated to transition its waste collection services in Lorain from a

manual collection to an automated collection.

       16.     Under its initial contract with Lorain and prior to switching to automated collection,

the Company provided solid waste and recycling collection services. During the initial contract,

the Company was responsible for collecting unlimited trash and recycling (meaning there were no

restrictions on the amount of trash or recycling that could be placed at the curb for collection) from

the City’s residents. Under the initial contract, the Company did not provide Lorain residents with

any type of container to be used in conjunction with its trash and recycling collection services.

       17.     In order to comply with its contractual obligations to the City of Lorain under the

new amended contract, the Company retrofitted its trucks for automated collection and also

purchased new automated trucks. Additionally, and through the provision of containers to each

resident by the Company, the amount of trash and/or recycling that each resident of Lorain could

put out for pick up on a weekly basis was reduced.

       18.     Beginning in May 2017, in conjunction with the new amended contract with the

City and the required transition to automated collection, and consistent with Article 9.04 of the

Parties’ CBA, the Company changed the piece work rates for the new automated routes in Lorain.

       19.     Article 9.04 of the CBA permits the Company to change its piece work rates

anytime there is a change in service. The transition from manual collection to automated collection

as well as the related changes to the equipment used and the volume of trash and/or recycling

collected qualify as changes in service requirements allowing Republic Services of Elyria to

change the piece work rates applicable to the new automated routes in Lorain. In fact, historically,

the Company has adjusted the piece work rates anytime it has transitioned from manual to

automated collection in a municipality.



                                                  5
FPDOCS 35964841.1
         Case: 3:19-cv-01886-JJH Doc #: 1 Filed: 08/20/19 6 of 9. PageID #: 6



                               THE ARBITRATION DECISION

        20.     In May 2017, several bargaining unit members timely filed a written grievance

under the CBA relating to the Company’s change of the piece rates paid to employees performing

the new automated routes in Lorain.

        21.     The grievance was processed under Article 7 of the CBA and was ultimately taken

to arbitration pursuant to Step 4 of the grievance process. Ultimately, Arbitrator Robert G. Stein

(the “Arbitrator”) was jointly selected by the Parties to hear and decide the Union’s grievance.

        22.     Article 7.05 of the CBA expressly limits the power of the arbitrator and provides:

        The power and authority of the arbitrator shall be limited to the question presented
        and the arbitrator shall have no power to add to, substract from or modify any of
        the terms of this Agreement or any amendment thereof or any agreements made
        supplemental hereto. The arbitrator shall hear and consider only one grievance
        unless both parties mutually agree, in writing, otherwise. Each party retains the
        right to file post-hearing briefs within a time period designed by the arbitrator.

See Ex. A, at p. 8.

        23.     The Arbitrator conducted hearings in North Olmsted, Ohio on October 16 and

December 18, 2018 (“Arbitration Hearing”). The Company and the Union both called and

examined witnesses and offered documents into the record. The Parties also joined in certain

stipulations.

        24.     At the Arbitration Hearing before Arbitrator Stein, Republic Services of Elyria

challenged the grievance on its merits.

        25.     On May 22, 2019, Arbitrator Stein issued an award sustaining the grievance. A

true and accurate copy of the arbitration award is attached hereto as Exhibit B.

        26.     Arbitrator Stein sustained the Union’s grievance and made the following award:

        Based on a thorough review of the facts surrounding this dispute, the evidence
        submitted, and the arguments presented by the parties, the arbitrator here finds that
        the Union has successfully met its burden of establishing that the Employer has


                                                 6
FPDOCS 35964841.1
        Case: 3:19-cv-01886-JJH Doc #: 1 Filed: 08/20/19 7 of 9. PageID #: 7



       acted in violation of the Agreement’s terms in determining or establishing a lower
       incentive or piece work rate than that which was in effect prior to the activation of
       the new Agreement without establishing that that was a recognized component
       resulting from the parties’ negotiations.

                                           *      *       *
       The parties are first directed to meet within at least thirty (30) days from the date
       of this decision to first correct and pay the driver incentive rate retroactively back
       to the filing date of the grievance (May 4, 2017) for each affected Lorain bargaining
       unit member who filed a grievance, earned a lower incentive rate since the
       grievance filing date of May 4, 2017, and who is still actively employed by the
       Company.

       Secondly on a prospective basis (date to be determined by the Company) the
       Company shall meet with the Union and shall reengineer the automated waste and
       recycle incentive rates and route bids, if necessary, for the remainder of the
       Agreement that makes drivers whole consistent with the requirements of Article 9,
       Section 9.04, which may include automated driver waste and recyclable incentive
       rates consistent with other comparable nearby jurisdictions of the Company and the
       Union or any other approach acceptable to the parties.

See Ex. B, at pp. 15-16, 19.

                                      CAUSE OF ACTION

       27.     Plaintiff restates and reasserts the allegations contained in Paragraphs 1 through 26

as stated above.

       28.     In issuing an award that found that the Company violated the CBA by establishing

a new piece rate for bargaining unit employees performing automated routes in Lorain, Arbitrator

Stein (a) affirmatively disregarded the plain and unambiguous language of the CBA, (b) issued an

award that manifestly disregards both the plain and unambiguous language of the CBA and the

facts of this case, (c) issued an award that is not supported by any reasonable interpretation of the

CBA, (d) exceeded his authority under the CBA; and (e) otherwise failed to carry out his duties to

such an extent that the arbitration award must be set aside and vacated, both as to the liability and

the remedy, as both a matter of fact and a matter of law. Arbitrator Stein exceeded his authority

under the CBA in several ways, including, but to limited to, in the ways specified below.


                                                 7
FPDOCS 35964841.1
        Case: 3:19-cv-01886-JJH Doc #: 1 Filed: 08/20/19 8 of 9. PageID #: 8



       29.        Arbitrator Stein exceeded his authority under the CBA in that contrary to the

express limitations placed on that authority (i.e., “the arbitrator shall have no power to add to,

subtract from or modify any of the terms of this Agreement or any amendment thereof or any

agreements made supplemental hereto,” see Ex. A, at p. 8), in that his decision effectively adds

restrictions on the Company’s ability to set incentive rates that are not found anywhere in the CBA.

Notably, in his decision, Arbitrator Stein articulates as a basis for his decision, the reasonableness

of the Union’s assumption that the incentive rate for other bargaining unit members performing

automated trash collection in other municipalities would be applicable to Lorain employees. See

Ex. B, at p. 17-18.

       30.        There is, however, no such limitation in the CBA, but rather, Article 9, Section 9.04

of the CBA provides, in pertinent part, that: “The Company agrees to guarantee piece work rates

for the term of this Agreement as long as service requirements remain the same, such requirements,

including, but not limited to, the location of disposal sites, volumes generated per units and

equipment utilized to perform the service.” See Ex. A, at p. 10.

       31.        The CBA does not contain any minimum piece work rate or provide any

methodology, formula or list of factors that must be considered when creating a piece work rate.

Further, there is no requirement that the Company use the same piece work rates in other

municipalities.

       32.        By imposing a restriction on the Company’s ability to change the piece rates and

limiting the Company to the piece rates used in other municipalities, Arbitrator Stein, in excess of

his authority under the CBA, added language to and/or modified the express terms of the CBA.

       33.        Additionally, through his award, Arbitrator Stein failed to exercise his duties under

the CBA. Notably, rather than interpreting the terms of contract, Arbitrator Stein exceeded his



                                                    8
FPDOCS 35964841.1
        Case: 3:19-cv-01886-JJH Doc #: 1 Filed: 08/20/19 9 of 9. PageID #: 9



authority under the CBA and effectively ordered the Parties to resolve the dispute and engage in

negotiations pertaining to the piece rates moving forward. See Ex. B, at p. 19.

       WHEREFORE, Plaintiff, Browning-Ferris Industries of Ohio, Inc. d/b/a Republic Services

of Elyria, seeks judgment in its favor and prays for the following relief:

       (a) setting aside and vacating the arbitration award issued by Arbitrator Robert G. Stein on

           May 22, 2019;

       (b) issuing a decision denying Defendant Union’s grievance against the Company; and

       (c) awarding any other and further relief this Court deems proper and/or to which Plaintiff

           may be entitled.

                                              Respectfully submitted,

                                              _/s/ Richard A. Millisor
                                              Richard A. Millisor (0062883)
                                              FISHER & PHILLIPS, LLP
                                              200 Public Square
                                              Suite 4000
                                              Cleveland, Ohio 44114
                                              (440) 838-8800 – phone
                                              (440) 838-8805 – fax
                                              rmillisor@fisherphillips.com

                                              Counsel for Plaintiff Browning-Ferris Industries of
                                              Ohio, Inc. d/b/a Republic Services of Elyria




                                                 9
FPDOCS 35964841.1
